DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (hereinafter Liao), U.S. Patent Application Publication 2014/0258505 in view of Nadeem et al. (hereinafter Nadeem), Using Machine Learning Ensemble Methods to Predict Execution Time of e-Science Workflows in Heterogeneous Distributed Systems.
Regarding Claim 1, Liao discloses a system for predicting communication settlement times across disparate computer networks based on computer and network performance and communication load using a two- tiered machine learning architecture, the system comprising: 
storage circuitry [“any form of hardware” ¶44; Fig. 7] configured to: 
store a first tier of a machine learning architecture, wherein the first tier comprises [“For example, preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 704. Main memory 708 might also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704.” ¶48]: 
a first machine learning model is trained to predict current performance conditions of a first type based on historic communication data of the first type [“a probabilistic model” ¶19 “a set of pointers pointing to a set of possible future virtual 
a second machine learning model is trained to predict current performance conditions of a second type based on historic communication data of the second type [“a behavior model” ¶20; “a behavioral model that tracks the device's metrics” ¶33; “the display resolution, the stream format capability” ¶20 “metrics such as network signature of a device, physical properties of the device, and end user behavior” ¶20]; and 
store a second tier of the machine learning architecture [“For example, preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 704. Main memory 708 might also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704.” ¶48], 
control circuitry [“any form of hardware” ¶44; Fig. 7] configured to: 
receive a first data feed, wherein the first data feed corresponds to a first type of communication data, and wherein the first type of communication data indicates geographic locations of pending communications [“device’s current and/or prior location” ¶19]; 
receive a second data feed, wherein the second data feed corresponds to a second type of communication data, and wherein the second type of communication data indicates communication formats of pending communications [“the display resolution, the stream format capability” ¶20; “metrics such as network signature of a device, physical properties of the device, and end user behavior” ¶20]; 

generate a second feature input based on the second data feed [“the display resolution, the stream format capability” ¶20 “metrics such as network signature of a device, physical properties of the device, and end user behavior” ¶20]; 
input the first feature input into the first machine learning model to generate a first output, wherein the first output indicates a first current network condition of the first type [“a probabilistic model” ¶19 “a set of pointers pointing to a set of possible future virtual locations for the device at a future time point” ¶19]; 
input the second feature input into the second machine learning model to generate a second output, wherein the second output indicates a second current network condition of the second type [“a behavior model” ¶20; “a behavioral model that tracks the device's metrics” ¶33];
input/output configured to generate for display, on a user interface, the recommendation based on the first communication settlement time [“The user system 104 can display any interface related to the multimedia streaming prediction system.” ¶24].
However, Liao fails to explicitly disclose cloud-based
an aggregation layer for the first machine learning model and the second machine learning model;
wherein the second tier comprises a plurality of rule sets for predicting communication settlement times;
cloud-based

determine, based on the third feature input, a first rule set from a plurality of rule sets for predicting communication settlement times; 
receive a first communication; 
predict a first communication settlement time for the first communication based on the first rule set; 
determine an aggregated communication load at a first time based on the first communication settlement time; 
determine an amount of required performance availability based on the aggregated communication load; and 
determine a recommendation based on the amount of required performance availability; and 
cloud-based.
Nadeem discloses cloud-based [“Cloud” Abstract]
an aggregation layer for the first machine learning model and the second machine learning model [“Combining Ensemble Members” Fig. 1 and pg. 25140 §III.C];
wherein the second tier comprises a plurality of rule sets for predicting communication settlement times [“decides how the experts will contribute in generating the final prediction” pg. 25141, col. 1, lines 23-24];
cloud-based [“Cloud” Abstract]

determine, based on the third feature input, a first rule set from a plurality of rule sets for predicting communication settlement times [“decides how the experts will contribute in generating the final prediction” pg. 25141, col. 1, lines 23-24]; 
receive a first communication [“Scientific workflows” §I, line 7]; 
predict a first communication settlement time for the first communication based on the first rule set [“Predicting workflow execution time” pg. 25138, col. 2, line 9]; 
determine an aggregated communication load at a first time based on the first communication settlement time [“runtime information” §II, ¶1; “Grid-site state attributes” §II, ¶5; “Workflow attributes” §II, ¶3]; 
determine an amount of required performance availability based on the aggregated communication load [“Workflow attributes” §II, ¶3; “Network attributes” §II, ¶7]; and 
determine a recommendation based on the amount of required performance availability [“Predicting workflow execution time” pg. 25138, col. 2, line 9]; and 
cloud-based [“Cloud” Abstract].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the method of Liao to incorporate the ensemble learning for completion time of Nadeem.


Regarding Claim 2, Liao discloses a method for predicting communication settlement times across disparate computer networks based on computer and network performance and communication load using a two- tiered machine learning architecture, the method comprising: 
receiving a first data feed, wherein the first data feed corresponds to a first type of communication data [“device’s current and/or prior location” ¶19]; 
receiving a second data feed, wherein the second data feed corresponds to a second type of communication data [“the display resolution, the stream format capability” ¶20; “metrics such as network signature of a device, physical properties of the device, and end user behavior” ¶20]; 
generating a first feature input based on the first data feed [“device’s current and/or prior location” ¶19]; 
generating a second feature input based on the second data feed [“the display resolution, the stream format capability” ¶20 “metrics such as network signature of a device, physical properties of the device, and end user behavior” ¶20]; 
inputting the first feature input into a first machine learning model to generate a first output, wherein the first machine learning model is trained to predict current performance conditions of the first type based on historic communication data of the first type, and wherein the first output indicates a first current network condition of the first 
inputting the second feature input into a second machine learning model to generate a second output, wherein the second machine learning model is trained to predict current performance conditions of the second type based on historic communication data of the second type, and wherein the second output indicates a second current network condition of the second type [“a behavior model” ¶20; “a behavioral model that tracks the device's metrics” ¶33]; 
generating for display, on a user interface, a recommendation based on the first communication settlement time [“The user system 104 can display any interface related to the multimedia streaming prediction system.” ¶24].
However, Liao fails to explicitly disclose generating, using an aggregation layer for the first machine learning model and the second machine learning model, a third feature input based on the first output and second output; 
determining, based on the third feature input, a first rule set from a plurality of rule sets for predicting communication settlement times; 
receiving a first communication; 
predicting a first communication settlement time for the first communication based on the first rule set.
Nadeem discloses generating, using an aggregation layer for the first machine learning model and the second machine learning model, a third feature input based on the first output and second output [“Combining Ensemble Members” Fig. 1 and pg. 25140 §III.C]; 

receiving a first communication [“Scientific workflows” §I, line 7]; 
predicting a first communication settlement time for the first communication based on the first rule set [“Predicting workflow execution time” pg. 25138, col. 2, line 9].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the method of Liao to incorporate the ensemble learning for completion time of Nadeem.
Given the advantage of increased accuracy by using heterogeneous models, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 5, Liao and Nadeem disclose the method of claim 2.
However, Liao fails to explicitly disclose further comprising: receiving a second communication; and predicting a second communication settlement time for the second communication based on the first rule set, wherein the recommendation is further based on the second communication settlement time.
Nadeem discloses further comprising: receiving a second communication [“Scientific workflows” §I, line 7]; and predicting a second communication settlement time for the second communication based on the first rule set, wherein the recommendation is further based on the second communication settlement time [“Grid-
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the combination to incorporate the multiple loads on the system of Nadeem.
Given the advantage of accurate representation of data and workloads in order to provide accurate execution time prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 6, Liao and Nadeem disclose the method of claim 2.
However, Liao fails to explicitly disclose further comprising: 
determining an aggregated communication load at a first time based on the first communication settlement time; 
comparing the aggregated communication load at the first time to a threshold aggregated communication load; and 
determining the recommendation based on comparing the aggregated communication load at the first time to a threshold aggregated communication load.
Nadeem discloses further comprising: 
determining an aggregated communication load at a first time based on the first communication settlement time [“runtime information” §II, ¶1; “Grid-site state attributes” §II, ¶5; “Workflow attributes” §II, ¶3; Note: Current load]; 

determining the recommendation based on comparing the aggregated communication load at the first time to a threshold aggregated communication load [“Predicting workflow execution time” pg. 25138, col. 2, line 9; Note: the current load including the first communication is compared to the network’s max load when making the recommendation].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the combination to incorporate the multiple loads on the system of Nadeem.
Given the advantage of accurate representation of data and workloads in order to provide accurate execution time prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Liao and Nadeem disclose the method of claim 2.
However, Liao fails to explicitly disclose further comprising: 
determining an aggregated communication load at a first time based on the first communication settlement time; 
determining an amount of required performance availability based on the aggregated communication load; and 

Nadeem discloses further comprising: 
determining an aggregated communication load at a first time based on the first communication settlement time [“runtime information” §II, ¶1; “Grid-site state attributes” §II, ¶5; “Workflow attributes” §II, ¶3]; 
determining an amount of required performance availability based on the aggregated communication load [“Workflow attributes” §II, ¶3; “Network attributes” §II, ¶7]; and 
determining the recommendation based on the amount of required performance availability [“Predicting workflow execution time” pg. 25138, col. 2, line 9].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the combination to incorporate the multiple loads on the system of Nadeem.
Given the advantage of accurate representation of data and workloads in order to provide accurate execution time prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 8, Liao and Nadeem disclose the method of claim 2.  Liao further discloses wherein the first output indicates the first current network condition of the first type as a series of probabilities corresponding to respective values for the first 

Regarding Claim 9, Liao and Nadeem disclose the method of claim 2.
However, Liao fails to explicitly disclose further comprising processing the first feature input through the first machine learning model in parallel with the second feature input through the second machine learning model.
Nadeem discloses further comprising processing the first feature input through the first machine learning model in parallel with the second feature input through the second machine learning model [Fig. 1, 2; Note: These figures suggest parallel processing].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the combination to incorporate the ensemble learning system of Nadeem.
Given the advantage of parallel processing of an ensemble system for faster processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 10, Liao and Nadeem disclose the method of claim 2.
However, Liao fails to explicitly disclose wherein predicting the first communication settlement time for the first communication based on the first rule set further comprises: 

Nadeem discloses wherein predicting the first communication settlement time for the first communication based on the first rule set further comprises: 
determining a first characteristic of the first communication; and applying the first rule set to the first characteristic [“decides how the experts will contribute in generating the final prediction” pg. 25141, col. 1, lines 23-24; “higher weights for the experts with higher accuracy” pg. 25141, col. 1, lines 30-31].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the combination to incorporate the ensemble learning system using particular weights of experts based on the communication of Nadeem.
Given the advantage of specifically applied ensembles based on the communication for increase accuracy of prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 11, Liao and Nadeem disclose the method of claim 10.
However, Liao fails to explicitly disclose wherein the first characteristic corresponds to whether the first communication is dependent on a second communication.
Nadeem discloses wherein the first characteristic corresponds to whether the first communication is dependent on a second communication [“task dependencies” §II, ¶1; 
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao and Nadeem before him before the effective filing date of the claimed invention, to modify the combination to incorporate communication dependencies of Nadeem.
Given the advantage of increase accuracy by taking into account dependencies, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12 is rejected on the same grounds as claim 2.  Liao further discloses a non-transitory, computer readable medium [“a computer usable storage medium having stored therein computer software” ¶49].

Claim 15 is rejected on the same grounds as claim 5.
Claim 16 is rejected on the same grounds as claim 6.
Claim 17 is rejected on the same grounds as claim 7.
Claim 18 is rejected on the same grounds as claim 8.
Claim 19 is rejected on the same grounds as claim 9.
Claim 20 is rejected on the same grounds as claim 11.

Claims 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (hereinafter Cohen), U.S. Patent Application Publication 2018/0068083.
Regarding Claim 3, Liao and Nadeem disclose the method of claim 2.
However, Liao fails to explicitly disclose wherein receiving the first data feed and the second data feed further comprises: 
receiving a multi-modal data feed, wherein the multi-modal data feed corresponds to a plurality of types of communication data; and 
segregating the multi-modal data feed into the first data feed and the second data feed.
Cohen discloses wherein receiving the first data feed and the second data feed further comprises: 
receiving a multi-modal data feed, wherein the multi-modal data feed corresponds to a plurality of types of communication data; and segregating the multi-modal data feed into the first data feed and the second data feed [“Once the data is sufficiently clean, neural net NN3 extracts the data and separates the data according to data type.” ¶371].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao, Nadeem, and Cohen before him before the effective filing date of the claimed invention, to modify the combination to incorporate data segregation of Cohen.
Given the advantage of preprocessing the data in order to streamline the efficiency of the models and increase their accuracy, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 4, Liao, Nadeem, and Cohen disclose the method of claim 3.
However, Liao fails to explicitly disclose wherein the multi-modal data feed comprises data related to current computer and network performance and communication load across the disparate computer networks.
Nadeem discloses wherein the multi-modal data feed comprises data related to current computer and network performance and communication load across the disparate computer networks [“detailed attributes” §II; Note: This section II contains seven bullet points which list several data attributes concerning the current computer and network performance and communication load across the disparate computer networks].
It would have been obvious to one having ordinary skill in the art, having the teachings of Liao, Nadeem, and Cohen before him before the effective filing date of the claimed invention, to modify the combination to incorporate the data types of Nadeem.
Given the advantage of acquiring data about the network and load in order to allow accurate predictions on completion times, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 4.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 35 U.S.C. 103 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that the reference Nadeem fail to disclose:
generate, using the aggregation layer for the first machine learning model and the second machine learning model, a third feature input based on the first output and second output; 

receive a first communication; 
predict a first communication settlement time for the first communication based on the first rule set.
Examiner disagrees for at least the following reasons.
The aggregation layer is not defined in the claim.  Therefore, under broadest reasonable interpretation, the aggregation layer is the output of each model since a model takes input data and combines (i.e. aggregates) that data into an output.  The third feature input (e.g. [x, y]) is the combined output of the first model (e.g. [x]) and the second model (e.g. [y]).  Using this third feature input (i.e. “based on”), the first rule set is determined.  The first rule set in Nadeem is the rules based on how the experts’ outputs are used and how each expert is weighted.  This permits new data, such as a workflow (e.g. a first communication), to then have predictions made based on the weighting of experts.  Furthermore, the plurality of rules are the possible weights of the experts.
For at least these reasons, the 35 U.S.C. 103 rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123